                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION

BRENDA K. FINN                                                                                   PLAINTIFF


         v.                                      CIVIL NO. 18-3047


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT

                                         MEMORANDUM OPINION

         Plaintiff, Brenda K. Finn, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) and supplemental security income (SSI) benefits under the provisions of Titles II and

XVI of the Social Security Act (Act). In this judicial review, the Court must determine

whether there is substantial evidence in the administrative record to support the

Commissioner's decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current applications for DIB and SSI on May 3, 2015,

alleging an inability to work since September 20, 2014, due to depression, intermittent

explosive disorder, anxiety, bipolar disorder, two back surgeries, insomnia, impulse control

disorder, posttraumatic stress disorder, thyroid disease and anger issues. (Tr. 68, 208, 215).

An administrative hearing was held on January 11, 2017, at which Plaintiff appeared with

counsel and testified. (Tr. 35-67).


1 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,

pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.




                                                             1
       By written decision dated May 25, 2017, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 18).

Specifically, the ALJ found Plaintiff had the following severe impairments: degenerative disc

disease, an affective disorder and a personality disorder. However, after reviewing all of the

evidence presented, the ALJ determined that Plaintiff’s impairments did not meet or equal

the level of severity of any impairment listed in the Listing of Impairments found in

Appendix I, Subpart P, Regulation No. 4. (Tr. 18). The ALJ found Plaintiff retained the

residual functional capacity (RFC) to:

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a)
       except as follows: The claimant can occasionally climb, balance, crawl, kneel,
       stoop, and crouch. She is limited to simple, routine, and repetitive tasks in a
       setting where interpersonal contact is incidental to the work performed. She
       can respond to supervision that is simple, direct, and concrete.

(Tr. 20). With the help of a vocational expert, the ALJ determined Plaintiff could perform

work as an addresser, a stuffer, and an escort vehicle driver. (Tr. 24).

       Plaintiff then requested a review of the hearing decision by the Appeals Council,

which denied that request on March 6, 2018. (Tr. 1-6). Subsequently, Plaintiff filed this

action. (Doc. 1). This case is before the undersigned pursuant to the consent of the parties.

(Doc. 5). Both parties have filed appeal briefs, and the case is now ready for decision.

(Docs. 15, 16).

       This Court's role is to determine whether the Commissioner's findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583

(8th Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a

reasonable mind would find it adequate to support the Commissioner's decision. The ALJ's

decision must be affirmed if the record contains substantial evidence to support it. Edwards



                                               2
v. Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

record that supports the Commissioner's decision, the Court may not reverse it simply

because substantial evidence exists in the record that would have supported a contrary

outcome, or because the Court would have decided the case differently. Haley v. Massanari,

258 F.3d 742, 747 (8th Cir. 2001). In other words, if after reviewing the record it is possible

to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole

reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

Sledge v. Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily

affirming ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 27th day of June 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
